Citation Nr: 0518041	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for an 
acquired psychiatric disorder, to include depression and 
anxiety.




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1989 to November 
1989 and from November 1990 to May 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that, in the March 2004 VA form 1-9, the 
veteran requested a hearing before a Veterans Law Judge, and 
thus, the hearing was scheduled for May 3, 2005.  Although 
the veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by the veteran to reschedule the 
hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.700-20.704 (2004). 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a May 1997 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
an acquired psychiatric disorder.  The veteran was notified 
of this decision and of his appellate rights in June 1997.  
The appellant did not file a timely appeal with respect to 
this issue, and this decision is final.   

3.  Evidence received since the May 1997 RO decision has not 
been considered previously but does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSION OF LAW

1.  The May 1997 RO decision which denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(a)(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).    

2.  New and material evidence has not been received since the 
May 1997 RO decision, and the claim for service connection 
for an acquired psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim rating via the January 2003 RO letter, the December 
2003 statement of the case, and the February 2004 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, and a statement of 
the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in a May 1997 decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
an acquired psychiatric disorder.  The veteran was informed 
of the decision and of his appellate rights via a VA letter 
dated in June 1997.  The veteran did not file a timely appeal 
with respect to this issue.  The May 1997 rating decision, 
this being the last prior denial, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

In the aforementioned decision, the basis for the denial was 
that no evidence had been submitted that showed that the 
veteran's acquired psychiatric disorder was related to his 
active service.  

The evidence received since the May 1997 decision, includes a 
letter dated in July 2003 from a VA physician stating that 
the veteran had been hospitalized and should be excused from 
work.  Also received was VA medical center treatment report 
dated in July 2003, which indicated a diagnosis of a mood 
disorder and alcohol abuse by history.  Both the letter and 
the treatment report do not relate the veteran's presently 
diagnosed mood disorder to his active military service.  

Finally, the veteran has submitted several personal 
statements that indicate that his mood disorder had its onset 
during his active service.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.   

Upon a review of the evidence, the Board finds that the 
evidence received after the May 1997 decision relating to the 
veteran's acquired psychiatric disorder is new evidence, 
inasmuch as it has been received since the May 1997 rating 
decision.  However, the Board finds that the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, this 
being that the veteran's acquired psychiatric disorder is 
related to his active military service.  The medical evidence 
submitted while confirming that the veteran is currently 
diagnosed with a mood disorder, offers no opinions as to the 
etiology of his condition, if his condition was related to 
his active service, or if his condition, if preexisting, was 
aggravated by his active service.  

The Board acknowledges the sincerity of the veteran's 
statements submitted in support of his claim.  However, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to the cause or etiology of his mood disorder, the lay 
statements cannot serve as a basis upon which to grant his 
claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim regarding entitlement to service connection 
for an acquired psychiatric disorder, in that such evidence 
does not constitute new and material evidence that relates to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the appellant's claim of service connection for 
an acquired psychiatric disorder remains closed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim to reopen his 
previously denied claim of entitlement to service-connection 
for an acquired psychiatric disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder and the appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


